Citation Nr: 1137499	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder. 

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for acid reflux.

7.  Entitlement to service connection for ulcers.

8.  Entitlement to service connection for erectile dysfunction.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to April 1994.
 
The issues pertaining to an acquired psychiatric disability are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in September 2009.  

The remaining issues on appeal are before the Board on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2009, a statement of the case was issued in December 2010, and the Board has accepted a December 2010 Report of Contact form showing the Veteran wished to continue his appeal as the substantive appeal in lieu of a VA Form 9.  

The Veteran testified at a Board hearing before the undersigned at the local RO in February 2011.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  

Additional evidence which consisted of a statement from the Veteran's mother was submitted in March 2011.  Even though RO consideration of this evidence has not been waived, as it primarily pertains to the Veteran's psychiatric disability, there is no prejudice to the Veteran in proceeding with the issuance of this decision because this decision represents a grant of the full benefit sought on appeal with respect to this issue.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disorders that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Hence, the Board has recharacterized the issues on appeal pertaining to an acquired psychiatric disability and sleep disorder to encompass all potential diagnoses. 

At the Board hearing, the Veteran appeared to indicate that his acid reflux and ulcers were secondary to his irritable bowel syndrome (IBS).  A June 2006 VA examination indicated that the Veteran had an undiagnosed disease manifested by headaches, intermittent tachycardia and symptoms of IBS.  However, a review of the record shows that the Veteran is not service-connected for IBS, rather he is service-connected for an undiagnosed disorder manifested by dizziness, headaches and shortness of breath.  Moreover, it does not appear that the RO has adjudicated the matter of entitlement to service connection for IBS.  As this issue has been raised by the record, it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension, acid reflux, and ulcers are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  A July 2006 rating decision denied entitlement to service connection for an acquired psychiatric disability, described as depression, and for a sleep disorder; the Veteran did not file a notice of disagreement to initiate an appeal from this decision.

2.  Certain evidence received since the July 2006 rating decision in connection with the acquired psychiatric disability and sleep disorder claims is not cumulative or redundant of evidence of record in July 2006, and relates to an unestablished fact necessary to substantiate the claims.

3.  The Veteran's claimed stressor is consistent with the places, types, and circumstances of the Veteran's service in the Southwest Asia Theatre of Operations and a VA psychiatrist has confirmed that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD.

4.  A sleep disorder separate from sleep disturbances related to PTSD did not manifest during the Veteran's active duty service, and is not causally or etiologically related to service.

5.  Erectile dysfunction is shown to have been caused or aggravated by medications taken for service-connected PTSD.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision, which denied entitlement to service connection for an acquired psychiatric disability, described as depression, and for a sleep disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
2.  New and material evidence having been submitted, the claims of service connection for an acquired psychiatric disorder and a sleep disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  PTSD was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 
  
4.  A sleep disorder (separate and apart from any sleep disturbance related to the now service-connected PTSD) was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issues pertaining to an acquired psychiatric disability and erectile dysfunction, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  

Duty to Notify

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Inasmuch as the determination below reopens the claim of service connection for a sleep disorder, there is no reason to belabor the impact of the VCAA on the claim to reopen, since any error in notice content or timing or in the duty to assist on that aspect of the claim is harmless.  

For the underlying claim of service connection for a sleep disorder, the record shows that in a July 2009 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in July 2009, which was prior to the August 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Again, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the July 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 
In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination)  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service treatment records, Board hearing testimony and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations pertaining to his psychiatric disability in August 2008 and October 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).   He has not been provided a VA examination to assess a sleep disorder.  However, the Board concludes that a VA examination with nexus opinion is not required in order to make a final adjudication on this matter.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met on the issue of service connection for a sleep disorder. 

First, the evidence of record demonstrates that the Veteran's sleep problems are symptoms of his acquired psychiatric disability which will be evaluated in conjunction with his now service-connected PTSD.  The evidence does not indicate that he has a sleep disorder separate from these symptoms.  Additionally, the VA examination reports and treatment records obtained contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Therefore, the first and fourth elements of 38 C.F.R. § 3.159(c)(4)(i) are not met and it is not necessary to obtain a VA medical opinion on this matter.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue of entitlement to service connection for a sleep disorder. 

II.  New and Material Evidence

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Acquired Psychiatric Disability

The present appeal involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability.  Service connection was denied in an August 2005 rating decision.  In April 2006, the Veteran submitted further evidence in support of his claim.  A July 2006 rating decision readjudicated and continued to deny his claim.  The Veteran did not file a notice of disagreement to initiate an appeal from the July 2006 determination.  Under the circumstances, the Board finds that this rating decision became final.  38 U.S.C.A. § 7105(c).  

At the time of the July 2006 rating decision, the claims file included service treatment records, the DD 214 Form, VA treatment records and an August 2004 VA examination.  The August 2004 VA examination report provided that the examiner did not find sufficient symptomatology to warrant the diagnosis of PTSD or dysthymic disorder.  Further, although the VA treatment records showed psychiatric diagnoses, including adjustment disorder, sleep disorder and depressive disorder, importantly, these records are also silent with respect to any findings of PTSD and do not provide any link to service.  

Since the July 2006 rating decision, additional VA treatment records and August 2008 and October 2010 VA examinations have been associated with the claims file.  Although the VA examinations still found that the Veteran did not meet the criteria for PTSD, importantly, a March 2008 VA treatment record shows that a VA psychiatrist diagnosed the Veteran with PTSD related to in-service stressors.  

Significantly, in the instant case, there is now medical evidence of a diagnosis of PTSD attributed to in-service stressors, which was one of the "unproven" elements of the prior denial.  Therefore, the Board finds that the March 2008 treatment record is new and material.  The evidence is not redundant of evidence already in the record in July 2006, and the evidence relates to the unestablished fact of whether the Veteran has a psychiatric disability related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108.

Sleep Disorder

The present appeal also involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sleep disorder.  Service connection was denied in a July 2006 rating decision.  The Veteran did not file a notice of disagreement to initiate an appeal from this determination.  Therefore, the Board finds that the July 2006 rating decision became final.  38 U.S.C.A. § 7105(c).  

At the time of the July 2006 rating decision, the claims file included service treatment records, the DD 214 Form, VA treatment records and an August 2004 VA examination.  VA treatment records showed psychiatric diagnoses, which included a finding of a sleep disorder, but did not provide any link to service.  

Since the July 2006 rating decision, additional VA treatment records and August 2008 and October 2010 VA examinations have been associated with the claims file.  Importantly, the Veteran underwent a sleep study consult in February 2008, which offered an etiological opinion concerning the Veteran's sleep symptoms.  

Therefore, the Board finds that the February 2008 treatment record is new and material.  The evidence is not redundant of evidence already in the record in July 2006, and the evidence relates to the unestablished fact of whether the Veteran has a sleep disorder related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a sleep disorder is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Acquired Psychiatric Disability, including PTSD

The Veteran is seeking service connection for an acquired psychiatric disability, including PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f).

In the instant case, the Veteran reported that he witnessed scud missile attacks while stationed at the port of Dhahran in Saudi Arabia.  He reported that as a driver for his Battalion Supply Officer, he saw bombed vehicles and he was fearful of being hit by a roadside bomb or of being ambushed.  At the February 2011 Board hearing, he reiterated that while serving in the Southwest Asia Theatre of Operations as a battalion driver, he witnessed bombs, detained prisoners of war and ambushed soldiers.  He unequivocally stated that he feared for his life under these circumstances.  Board Hearing Tr. at 4-5.

The Veteran's DD 214 Form shows that he served in the Southwest Asia Theatre of Operations from December 1990 to May 1991.  His military occupational specialties are listed as personnel administration specialist and light wheel vehicle mechanic.  The Veteran's service personnel records show that during this period, he was assigned to the HHS Co. 511th Military Police Battalion.  A July 2008 response from the Center for Unit Records Research (CURR) shows that the Veteran's Battalion began an attack and breach at Log Base Echo and destroyed the Republican Guards in February 1991.  Service personnel records also show that the Veteran was assaulted by civilians; he retaliated and fired shots injuring three people.   

The claims file includes a lay statement from R.G., which indicated that the Veteran's PTSD impeded his functioning and impacted his daily living.  Specifically, she described his memory problems.  The Veteran also submitted lay statements from fellow co-workers that also described his psychiatric symptoms.  A March 2011 statement from his mother also described the Veteran's symptoms and how he talked about having nightmares and his fears of being ambushed and hit by roadside bombs while driving in the desert.  

As discussed above, the Veteran was afforded VA examinations in August 2004, August 2008 and October 2010, which determined that the Veteran did not meet the criteria for PTSD.  Further, VA treatment records have been reviewed and associated with the claims file.  As noted above, the records show that the Veteran was diagnosed with numerous psychiatric disabilities, including sleep disorder, mood disorder, depressive disorder, adjustment disorder and substance dependence.  

However, significantly, the March 2008 VA treatment record shows that a diagnosis of PTSD was given by a VA psychiatrist based on witnessing several traumatic events in the army.  Follow up treatment records from this doctor continued to show a diagnosis of PTSD.  Further, a July 2008 medication management note indicates that the same doctor referred the Veteran to a PTSD treatment program.  Additional VA treatment records also show that the Veteran participated in a PTSD Therapy Program.  

Initially, the Board observes that there is conflicting medical evidence as to whether the Veteran currently suffers from PTSD.  Under the circumstances, the Board finds that the evidence is in a state of equipoise as to this question.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted under the new regulatory change to 38 C.F.R § 3.304.  The Veteran's claimed stressors effectively include a fear for his life that is consistent with the places, types, and circumstances of the Veteran's service in the Southwest Asia Theatre of Operations as detailed in his service personnel records.  In turn, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  Further, his treating VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD.  Accordingly, the Board finds that the Veteran has PTSD that has been sufficiently linked to his fear of hostile military activity.  In sum, the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  See 38 U.S.C.A. § 5107(b).

Sleep Disorder

The Veteran is also seeking service connection for a sleep disorder.  In statements of record, the Veteran reported nightmares, trouble sleeping and that he stopped breathing during sleep.  At the February 2011 hearing, the Veteran testified that during service he was awakened out of his sleep by another service member who indicated the Veteran had stopped breathing.  He testified that his spouse says that such incidents still occur.  Board Hearing Tr. at 18-19.

Service treatment records are silent with respect to any sleep problems or objective findings of a sleep disorder.  

In support of his claim, the Veteran submitted a January 2008 lay statement from a friend who indicated that she had witnessed the Veteran having nightmares during which he kicked or grabbed for things.  She also reported erratic breathing and twitching.  

VA treatment records and VA psychiatric examinations show that the Veteran reported nightmares and trouble sleeping.  Importantly, the February 2008 sleep study consult show that the Veteran's girlfriend had observed him stop breathing on a few occasions.  After taking a thorough history and examining the Veteran, the impression was insomnia due to mental disorder, very poor sleep hygiene and nightmare disorder.  The examiner determined that the Veteran did not have a history suggestive of other parasomnias such as somnambulism, etc.  The examiner recommended a safer home environment and following up with psychiatrists for his nightmares.  It was less likely to be confusional arousals due to sleep disordered breathing since he did not have the body habitus for this and denied any daytime sleepiness.  Further, patients with confusional arousals did not have vivid recollections like the Veteran and a polysomnogram would not help diagnose any of the above conditions.  

A preponderance of the evidence of record is against a finding that the Veteran has been diagnosed with a separate sleep disorder outside of the sleep problems he experiences in association with his PTSD.  In other words, his current sleep problems will be contemplated in the rating assigned for his now service-connected PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411; see 38 C.F.R. § 4.25 (stating that the evaluation of the same manifestation under different diagnoses is to be avoided).  Importantly, the February 2008 sleep study attributed his sleep problems to his psychiatric disability.  In sum, the objective medical evidence of record is silent with respect to any diagnosis of a separate sleep disorder.  

The Board acknowledges the Veteran's assertions that he has a sleep disorder.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the United States Court of Appeals for the Federal Circuit has reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that laypersons are capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  All conditions, however, are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4 (explaining that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  

The Veteran is competent to report his sleep symptoms; notably, however, his own descriptions have associated his sleep problems with his PTSD.  See August 2008 and October 2010 VA examination reports.  Moreover, the question of whether the Veteran has a sleep disorder separate from symptoms of PTSD is a question too complex to be addressed by other than expert evidence given that certain sleep tests and studies are necessary to answer such a question.  Hence, any assertion made by the Veteran on that matter is not competent evidence.  As noted, the medical evidence of record does not show a diagnosis of sleep apnea or any other separate sleep disorder.  The Veteran also reported at the Board hearing that he had not been diagnosed with sleep apnea.  Board Hearing Tr. at 20.  Although the Veteran's contentions have been carefully considered, these contentions are outweighed by the other evidence of record.  

Accordingly, a preponderance of the evidence is against the Veteran's claim of service connection for a sleep disorder that is separate from symptoms of PTSD.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



Erectile Dysfunction

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For secondary service connection to be granted there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

On September 2010 VA examination, erectile dysfunction was diagnosed.  Therefore, the evidence demonstrates that the Veteran has a current diagnosis of erectile dysfunction.  Pursuant to this Board decision, the Veteran is now service-connected for PTSD.  

The key inquiry in this case is whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected PTSD.  On September 2010 VA examination, the Veteran reported that he began having erectile dysfunction in 1996.  The examiner noted that the Veteran was taking paroxetine and hydroxyzine for anxiety, but noted that the Veteran was not service-connected for PTSD.  He discussed that medications taken for the Veteran's other service-connected conditions of migraine headaches and intervertebral disc syndrome less likely than not caused or aggravated erectile dysfunction.  He also stated that the most likely etiology of the erectile dysfunction would be the paroxetine that the Veteran takes for his PTSD.  No contradictory medical opinion is of record.  Therefore, the evidence is at the very least in equipoise and shows that medications for the now service-connected PTSD caused or aggravated the Veteran's erectile dysfunction, and service connection for erectile dysfunction is warranted.
ORDER

New and material evidence has been received to reopen the issues of entitlement to service connection for an acquired psychiatric disability and a sleep disorder.  Further, service connection is warranted for PTSD.  To that extent, the appeal is granted. 

Service connection is not warranted for a separate sleep disorder.  To that extent, the appeal is denied.

Service connection for erectile dysfunction is granted.


REMAND

The Veteran is also seeking entitlement to service connection for hypertension.  Importantly, review of the Veteran's service treatment records show that he had elevated blood pressure readings on numerous occasions.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine whether his hypertension is directly related to service.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet App 79, 83 (2006).  Further, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Accordingly, the examiner should also offer an opinion as to whether the Veteran's hypertension is secondary to his now service-connected PTSD.  See 38 C.F.R. § 3.310.   

With respect to the issues of entitlement to service connection for acid reflux and ulcers, the Veteran has alleged that he began having gastrointestinal symptoms during service.  These lay statements are considered competent, as they provide evidence regarding knowledge of facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting a lay person is competent to report observable symptoms because this requires only personal knowledge, not medical expertise, as it comes through the senses).  There is also no reason to doubt the credibility of these lay statements.  Thus, the record contains competent and credible evidence that the Veteran has had recurrent symptoms of a gastrointestinal disability during the pendency of his claim and that he experienced symptoms during service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  The Veteran has also asserted that these disabilities are secondary to his now service-connected psychiatric disability.  Therefore, further development, including providing appropriate VCAA notice and affording the Veteran with a VA examination to address both direct and secondary service connection, is necessary.  38 C.F.R. § 3.159(c)(4)(i).

Lastly, as VA treatment records are constructively of record and may be relevant to the Veteran's claim, all VA treatment records from December 2010 to the present must be secured and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  Specifically, ensure that notice is provided as to the information and evidence needed to establish service connection under a secondary theory of entitlement pursuant to 38 C.F.R. § 3.310.  See 38 C.F.R.  § 3.159.

2.  Appropriate action should be taken to obtain copies of all VA treatment records from December 2010 to the present. 
3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his acid reflux and ulcers.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all gastrointestinal disabilities.  If signs or symptoms of a gastrointestinal disorder are observed but such signs or symptoms cannot be attributed to a known medical diagnosis, the examiner should so state.  

Further, the examiner should respond to the following questions:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's acid reflux and/or ulcers is related to any incident in military service?

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he began experiencing symptoms of acid reflux and ulcers during service and has been experiencing similar symptoms since service.

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's acid reflux and/or ulcers are proximately due to, or caused by, the Veteran's service-connected PTSD?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's acid reflux and/or ulcers have been aggravated by the Veteran's service-connected PTSD?
A detailed rationale for all opinions expressed must be provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for appropriate VA examination to determine the etiology of his hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should respond to the following questions:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is related to any incident in the Veteran's military service, to include elevated blood pressure readings taken during service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to, or caused by, the Veteran's service-connected PTSD, to include medication taken for the condition?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated beyond the normal course of the condition by the Veteran's service-connected PTSD, to include medication taken for the condition?

A detailed rationale for all opinions expressed must be provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  In the interest of avoiding future remand, the RO should then review the examination report(s) to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report(s). 

6.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


